UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2070


BERNARD OBI EFFIOM,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 3, 2011                  Decided:   April 11, 2011


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.       Tony West, Assistant Attorney
General, Richard M. Evans, Assistant Director, Christina Bechak
Parascandola, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bernard Obi Effiom, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals     denying   his    second      motion    to   reopen.       We   deny       the

petition for review.

              An alien may file one motion to reopen within ninety

days   of   the   entry     of   a     final    order   of   removal.        8   U.S.C.

§ 1229a(c)(7)(A), (C) (2006); 8 C.F.R. § 1003.2(c)(2) (2010).

This time limit does not apply if the basis for the motion is to

seek asylum or withholding of removal based on changed country

conditions, “if such evidence is material and was not available

and would not have been discovered or presented at the previous

proceeding.”      8 U.S.C. § 1229a(c)(7)(C)(ii) (2006); see also 8

C.F.R. § 1003.2(c)(3)(ii).

              This court reviews the denial of a motion to reopen

for abuse of discretion.               8 C.F.R. § 1003.2(a) (2010); INS v.

Doherty, 502 U.S. 314, 323-24 (1992); Mosere v. Mukasey, 552

F.3d 397, 400 (4th Cir. 2009).                 The Board’s “denial of a motion

to reopen is reviewed with extreme deference, given that motions

to   reopen    are    disfavored        because    every     delay   works       to   the

advantage of the deportable alien who wishes merely to remain in

the United States.”         Sadhvani v. Holder, 596 F.3d 180, 182 (4th

Cir.   2009)    (citations       and    internal    quotation     marks    omitted).



                                           2
The motion “shall state the new facts that will be proven at a

hearing    to    be    held      if    the    motion        is     granted    and     shall   be

supported       by    affidavits        or    other        evidentiary       material.”        8

C.F.R. § 1003.2(c)(1) (2010).                     It “shall not be granted unless

it appears to the Board that evidence sought to be offered is

material       and    was     not     available            and     could     not    have     been

discovered or presented at the former hearing.”                            Id.

               This    court      has       also       recognized      three       independent

grounds on which a motion to reopen removal proceedings may be

denied:     “(1) the alien has not established a prima facie case

for the underlying substantive relief sought; (2) the alien has

not    introduced      previously          unavailable,          material     evidence;       and

(3) where       relief      is   discretionary,              the    alien     would    not     be

entitled to the discretionary grant of relief.”                               Onyeme v. INS,

146 F.3d 227, 234 (4th Cir. 1998) (citing INS v. Abudu, 485 U.S.

94, 104-05 (1988)).               This court will reverse a denial of a

motion    to    reopen      only      if     it       is   “arbitrary,       irrational,       or

contrary to law.”            Mosere, 552 F.3d at 400 (internal quotation

marks omitted).

               We have considered Effiom’s arguments and find them to

be without merit.           We conclude that the Board did not abuse its

discretion by denying the motion to reopen.                                We dispense with

oral    argument       because        the    facts         and   legal     contentions        are



                                                  3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                         PETITION DENIED




                                    4